Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on June 30, 2020 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 11-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 13 of U.S. Patent No. 10,708,382 (“Patent ‘382”). Although the claims the claims are either anticipated by claims of Patent ‘382 or substantially disclosed by claims of Patent ‘382 with the differences being obvious to one of ordinary skill in the art.
Application
Patent ‘382
1. A method comprising: 
1.  A method for delivery of an application via prefix caching, comprising: 

receiving a request to initiate execution of a first application, by an application server executed by one or more servers from a client application of 
a first client device;  
providing, by a computing device, to a client device a video for display on the client device, the video comprising a recording of output of an application from instantiation of the application to at least a time at which the application is ready to receive user input; and 
directing the client application to retrieve a video 
stream from a cache, by the application server responsive to receipt of the request, the first client device displaying the retrieved video stream, the 
video stream comprising a recording of visual output of the first application from instantiation of the first application to a time at which the first 
application is ready to receive user input;  
providing, by the computing device by at least the time at which the application is ready to receive user input responsive to instantiation of the application, output of the application to the client device to enable replacement of the display of the video on the client device with the output from the application.
initiating execution of the first application on behalf of the first client device while displaying the video stream, by the application server, responsive to receipt of the request;  and 

providing output of the executing first application, by the application server for display by the first client device upon the first application being ready to receive user input, the first client device replacing the display of the video stream with the output from the executing first application.


Claims 4-7 are unpatentable over claims 1 and 4 of Patent ‘382.
Claims 8, 11-14 are unpatentable over claims 11 and 13 of Patent ‘382.  Claim 11 of Patent ‘382 is directed to a system, which differs from claims 8, 11-14 because claim 8 is directed to a computing device comprising: one or more processors configured to perform functions.  However, the computing device and processor are recited in generality, and Patent ‘382 discloses an application server to perform the functions, which would require a processor.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the invention as a computing device comprising a 
Claim 15 is unpatentable over claim 11 of Patent ‘382.  Claim 11 of Patent ‘382 is directed to a system, which differs from claim 15, which is directed to a client device comprising: one or more processors configured to perform functions.   However, claim 11 of Patent ‘382 discloses a client device displaying retrieved video stream comprising a recording of an output of the application and replacing display of the video stream with output from executing application upon the application being ready to receive user input.  The client device of claim 11 requires a processor to perform the functions.  Therefore, claim 11 of Patent ‘382 discloses the subject matter of claim 15.  
Claims 16, 19-20 are unpatentable over claims 11 and 13 of Patent ‘382.

Claims 2, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,708,382 (“Patent ‘382”) in view of Perry and Thielen et al. US Patent Publication No. 2020/0029129 (“Thielen”). 
Claims of Patent ‘382 do not disclose wherein a portion of the video is one of masked or blanked to show the output of the application beneath the portion.  
Thielen teaches a portion of video is one of masked or blanked to show output of an application beneath the portion (para. [0074] replacement media content in a media-player layer that is on top of another layer.  opacity mask to the region within the display can allow content that is within the same region, but provided in a layer that is beneath the replacement media content, to become visible).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Thielen’s disclosure of applying a mask to the portion of the video, which would have similarly enabled a user to conveniently view both the video and the output of the application. 


Claims of Patent ‘382 do not teach wherein the video comprises one or more frames that are identical between instantiations of the application across a plurality of devices of a plurality of users.  
Lee teaches video that comprises one or more frames that are identical between instantiations of the application across a plurality of devices of a plurality of users (para. [0065] executes an application in response to a request from any of the terminals.  para. [0073] section clip is directly sent, number of applications that may be stably served.  para. [0182] section clip… is stored.  para. [0199] loaded section clip may be sent).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Lee’s disclosure of providing video comprises frames that are identical because Lee would have provided benefits such as reducing CPU usage and response times (para. [0014],[0073]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, there is insufficient antecedent basis for “the system of claim 15.”  Claim 15 is directed to “a client device.”  Claims 17-20 are rejected under a similar rationale as claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Publication No. 2016/0197974 (“Lee”) in view of Perry US Patent Publication No. 2017/0050110 (“Perry”).

Regarding claim 1, Lee teaches a method comprising: 
providing, by a computing device, to a client device a video for display on the client device, the video comprising a recording of output of an application from instantiation of the application (para. [0065] cloud streaming server 110 executes an application in response to a request from any one of the terminals, provides any one of the terminals… with the execution result screen of the application.  para. [0067] cloud streaming server 110 stores a section clip in which an execution screen corresponding to a predetermined execution section of an application has been rendered.  para. [0073] first 30 seconds after the start of the execution of the application); and 
providing, by the computing device responsive to instantiation of the application, output of the application to the client device to enable replacement of the display of the video on the client device with the output from the application (para. [0073] first 30 seconds after the start of the execution of the application.  para. [0125] encoding a current screen in which the application executed in response to the user input is being executed).
Lee teaches the recording is from instantiation of the application but does not expressly teach to at least a time at which the application is ready to receive user input.

Perry teaches providing a recording from instantiation of an application to at least a time at which the application is ready to receive user input (para. [0054] initial content 234 of the video game includes content that is presented prior to commencement of interactive gameplay, startup/splash screens (videos).  para. [0058] transition may occur following rendering of a splash screen (image/animation/video); and providing output of the application to the client device by at least the time at which the application is ready to receive user input responsive to instantiation of the application to enable replacement of the display of the video on the client device with the output from the application (para. [0038] selection/navigation screen is presented for user selection/customization.  para. [0054] initial content… includes content that is presented prior to commencement of interactive gameplay. para. [0058] transition may occur following rendering of a splash screen (image/animation/video)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with Perry’s disclosure such that the clip of Lee provided to the client device comprises a recording from instantiation of an application to at least a time at which the application is ready to receive user input and to provide output of the application by at least the time at which the application is ready to receive user input.   One of ordinary skill in the art would have been motivated to do so because Lee describes generating various clips for corresponding sections of the application and that a section clip may also correspond to initial seconds after the start of the application.  Furthermore, Perry’s disclosure of providing a splash screen would have allowed a user to similarly “engage and enjoy” initial content while the application begins execution (Perry, para. [0054]). 

Regarding claim 8, Lee teaches a computing device comprising: 
one or more processors configured to: 

provide output of the application to enable replacement of the display of the video on the client device with the output from the application (para. [0073] first 30 seconds after the start of the execution of the application.  para. [0125] encoding a current screen in which the application executed in response to the user input is being executed).
Lee teaches the recording is from instantiation of the application but does not expressly teach to at least a time at which the application is ready to receive user input.
Lee teaches providing output of the application to the client device but not expressly by at least the time at which the application is ready to receive user input responsive to instantiation of the application.
Perry teaches recording from instantiation of an application to at least a time at which the application is ready to receive user input (para. [0054] initial content 234 of the video game includes content that is presented prior to commencement of interactive gameplay, startup/splash screens (videos).  para. [0058] transition may occur following rendering of a splash screen (image/animation/video); and providing output of the application to the client device by at least the time at which the application is ready to receive user input responsive to instantiation of the application to enable replacement of the display of the video on the client device with the output from the application (para. [0038] selection/navigation screen is presented for user selection/customization.  para. [0054] initial content… includes content that is presented prior to commencement of interactive gameplay. para. [0058] transition may occur following rendering of a splash screen (image/animation/video)).


Regarding claim 15, Lee teaches a client device comprising: 
one or more processors configured to: 
display a video on the client device, wherein the video comprises a recording of output of an application from instantiation of the application (para. [0065] cloud streaming server 110 executes an application in response to a request from any one of the terminals, provides any one of the terminals… with the execution result screen of the application.  para. [0067] cloud streaming server 110 stores a section clip in which an execution screen corresponding to a predetermined execution section of an application has been rendered.  para. [0073] first 30 seconds after the start of the execution of the application); and 
replace the display of the video with the output from the application responsive to the application being ready to receive user input after instantiation of the application (para. [0073] first 30 seconds after the start of the execution of the application.  para. [0125] encoding a current screen in which the application executed in response to the user input is being executed.  para. [0196] encoded screen is sent to the terminal).
Lee teaches the recording is from instantiation of the application but does not expressly teach to at least a time at which the application is ready to receive user input.
Lee teaches replacing the display of the video with the output of the application but not expressly 
responsive to the application being ready to receive user input after instantiation of the application.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with Perry’s disclosure such that the clip of Lee provided and displayed on the client device comprises a recording from instantiation of an application to at least a time at which the application is ready to receive user input and to provide output of the application by at least the time at which the application is ready to receive user input.  One of ordinary skill in the art would have been motivated to do so because Lee describes generating various clips for corresponding sections of the application and that a section clip may also correspond to initial seconds after the start of the application.  Furthermore, Perry’s disclosure of providing a splash screen would have allowed a user to similarly “engage and enjoy” initial content while the application begins execution (Perry, para. [0054]). 

Regarding claim 3, Lee in view of Perry teach the method of claim 1, wherein the video comprises one or more frames that are identical between instantiations of the application across a plurality of devices of a plurality of users (Lee: para. [0065] executes an application in response to a request from any of the terminals.  para. [0073] section clip is directly sent, number of applications that may be stably served.  para. [0182] section clip… is stored.  para. [0199] loaded section clip may be sent).



Regarding claim 10, Lee in view of Perry teach the computing device of claim 8, wherein the video comprises one or more frames that are identical between instantiations of the application across a plurality of devices of a plurality of users (Lee: para. [0065] executes an application in response to a request from any of the terminals.  para. [0182] section clip… is stored.  para. [0199] loaded section clip may be sent).

Regarding claim 13, Lee in view of Perry teach the computing device of claim 8, wherein the one or more processors are further configured to communicate the output of the executing application via a network to the client device (Lee: fig. 1-2.  Network 130, 230. para. [0196] encoded screen is sent to the terminal).

Regarding claim 18, Lee in view of Perry teach the system of claim 15, wherein the video comprises one or more frames that are identical from instantiation to instantiation of the application across a plurality of devices of a plurality of users (Lee: para. [0065] executes an application in response to a request from any of the terminals.  para. [0182] section clip… is stored.  para. [0199] loaded section clip may be sent)..

Regarding claim 19, Lee in view of Perry teach the system of claim 15, wherein the one or more processors are further configured to receive via a network output of the application executing on a server (Lee: fig. 1-2.  Network 130, 230. para. [0196] encoded screen is sent to the terminal).

s 2, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Perry and Thielen et al. US Patent Publication No. 2020/0029129 (“Thielen”).

Regarding claim 2, Lee does not teach the method of claim 1, wherein a portion of the video is one of masked or blanked to show the output of the application beneath the portion.
Thielen teaches a portion of video is one of masked or blanked to show output of an application beneath the portion (para. [0074] present the replacement media content in a media-player layer that is on top of another layer.  opacity mask to the region within the display can allow content that is within the same region, but provided in a layer that is beneath the replacement media content, to become visible).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Perry with Thielen’s disclosure of applying a mask to the portion of the video.  One of ordinary skill in the art would have been motivated to do so because Thielen enables viewing of both a first content and second content below the first content.  Thielen would have similarly enabled a user to conveniently view the video and output of the application. 

Regarding claim 9, the claim is a device claim corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 9 is rejected under a similar rationale as claim 2.

Regarding claim 17, the claim is a system claim corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 17 is rejected under a similar rationale as claim 2.

Claims 4-5, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Perry and Hollis et al. US Patent Publication No. 2017/0126796 (“Hollis”).

Regarding claim 4, Lee does not expressly teach the method of claim 1, wherein the video is accessed by the client device from a cache.


Regarding claim 5, Lee does not expressly teach the method of claim 4, further comprising directing, by the computing device, the client device to obtain the video from the cache.
Hollis teaches directing, by the computing device, the client device to obtain the video from the cache (para. [0004] content items, video.  para. [0025] cache servers for providing the requested content.  transmit instructions to the first client, the instructions… to determine whether the selected cache servers have a local copy of the requested content item.. first client downloads the requested content item from the first selected cache server).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Perry with Hollis’ disclosure of directing the client device to obtain the video from the cache.  One of ordinary skill in the art would have been motivated to do so for the benefit of reducing download time of the video (para. [0006]). 

Regarding claims 11-12, the claims are device claims corresponding to claims 4-5 and comprising similar subject matter.  Therefore, claims 11-12 are rejected under a similar rationale as claims 4-5.

Regarding claim 16, the claim is a system claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 4.



Allowable Subject Matter
Claims 7 and 14 would be allowable if the double patenting rejection(s) set forth in this Office action is overcome by the filing of a terminal disclaimer and rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, the double patenting rejection(s) set forth in this Office action,  and to include all of the limitations of the base claim and any intervening claims.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/JOSHUA JOO/Primary Examiner, Art Unit 2445